

	

		III

		108th CONGRESS

		2d Session

		S. RES. 483

		IN THE SENATE OF THE UNITED STATES

		

			December 7, 2004

			Mr. Brownback (for

			 himself and Mr. Durbin) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Expressing the sense of the Senate

		  regarding the detention of Tibetan political prisoners by the Government of the

		  People's Republic of China.

	

	

		Whereas, according to the Department of State and

			 international human rights organizations, the Government of the People's

			 Republic of China continues to commit widespread and well-documented human

			 rights abuses in Tibet;

		Whereas the People's Republic of China has yet to

			 demonstrate its willingness to abide by internationally accepted standards of

			 freedom of belief, expression, and association by repealing or amending laws

			 and decrees that restrict those freedoms;

		Whereas the Government of the People's Republic of China

			 has detained hundreds of Tibetan nuns, monks, and lay persons as political

			 prisoners for speaking out against China's occupation of Tibet and for their

			 efforts to preserve Tibet’s distinct national identity;

		Whereas Phuntsog Nyidron was arrested on October 14, 1989,

			 together with 5 other nuns, for participating in a peaceful protest against

			 China’s occupation of Tibet;

		Whereas, on February 26, 2004, following a sustained

			 international campaign on her behalf, the Government of the People's Republic

			 of China released Phuntsog Nyidron from detention after she served more than 14

			 years of her 16-year sentence;

		Whereas Tenzin Delek, a prominent Tibetan religious

			 leader, and 3 other monks were arrested on April 7, 2002, during a nighttime

			 raid on Jamyang Choekhorling monastery in Nyagchu County, Tibetan Autonomous

			 Prefecture;

		Whereas, following a closed trial and more than 8 months

			 of incommunicado detention, Tenzin Delek and another Tibetan, Lobsang Dhondup,

			 were convicted of inciting separatism and for their alleged involvement in a

			 series of bombings on December 2, 2002;

		Whereas Lobsang Dhondup was sentenced to death and Tenzin

			 Delek was sentenced to death with a 2-year suspension;

		Whereas the Government of the People's Republic of China

			 told senior officials of the United States and other governments that the cases

			 of Lobsang Dhondup and Tenzin Delek would be subjected to a lengthy

			 review by the Supreme People’s Court prior to the death sentences being

			 carried out;

		Whereas the Supreme People’s Court never carried out this

			 review, and Lobsang Dhondup was executed on January 26, 2003;

		Whereas the Government of the People's Republic of China

			 has failed to produce any evidence that either Lobsang Dhondup or Tenzin Delek

			 were involved in the crimes for which they were convicted, despite repeated

			 requests from officials of the United States and other governments;

		Whereas the Government of the People's Republic of China

			 continues to imprison Tibetans for engaging in peaceful efforts to protest

			 China's repression of Tibetans and preserve the Tibetan identity;

		Whereas Tibetan political prisoners are routinely

			 subjected to beatings, electric shock, solitary confinement, and other forms of

			 torture and inhumane treatment while in Chinese custody;

		Whereas the Government of the People's Republic of China

			 continues to exert control over religious and cultural institutions in Tibet,

			 abusing human rights through the torture, arbitrary arrest, and detention

			 without fair or public trial of Tibetans who peacefully express their political

			 or religious views or attempt to preserve the unique Tibetan identity;

			 and

		Whereas the Government of the People's Republic of China

			 has paroled individual political prisoners for good behavior or for medical

			 reasons in the face of strong international pressure, but has failed to make

			 the systemic changes necessary to provide minimum standards of due process or

			 protections for basic civil and political rights: Now, therefore, be it

		

	

		That it is the sense of the Senate

			 that—

			(1)the Government of

			 the People’s Republic of China is in violation of international human rights

			 standards by detaining and mistreating Tibetans who engage in peaceful

			 activities to protest China’s repression of Tibetans or promote the

			 preservation of a distinct Tibetan identity;

			(2)sustained

			 international pressure on the Government of the People’s Republic of China is

			 essential to improve the human rights situation in Tibet and secure the release

			 of Tibetan political prisoners;

			(3)the Government of

			 the United States should—

				(A)raise the cases

			 of Tenzin Delek and other political prisoners at every opportunity with

			 officials from the People's Republic of China; and

				(B)work with other

			 governments concerned about human rights in China, including the Tibet

			 Autonomous Region and other Tibetan areas, to encourage the release of

			 political prisoners and promote systemic improvement of human rights in China;

			 and

				(4)the Government of

			 the People's Republic of China should, as a gesture of goodwill and in order to

			 promote human rights, immediately release all political prisoners, including

			 Tenzin Delek.

			

